ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
VSE Corporation                             )      ASBCA No. 61369
                                            )
Under Contract No. W56HZV-l 5-D-ERI 8 )

APPEARANCES FOR THE APPELLANT:                     John S. Pachter, Esq.
                                                   Armani Vadiee, Esq.
                                                   Todd M. Garland, Esq.
                                                    Smith Pachter McWhorter PLC
                                                    Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   Robert B. Neill. Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: March 11, 2019


                                                DONALD E. KimiER
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61369, Appeal ofVSE Corporation,
rendered in conformance with the Board's Charter.

       Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals